



EXHIBIT 10.1
[date]
PERSONAL & CONFIDENTIAL
[director]
Board of Directors
Babcock & Wilcox Enterprises, Inc.
RE: 20__ Director Equity Grant
Dear [director]:
In accordance with the Non-Employee Director Compensation Program approved by
the Board of Directors of Babcock & Wilcox Enterprises, Inc. (“B&W”), you
received a grant (the “Grant”) of [number of shares] Restricted Stock Units
(“RSUs”) under the Babcock & Wilcox Enterprises, Inc. Amended and Restated 2015
Long Term Incentive Plan (as amended to date, the “Plan”) on [date of grant]
(the “Grant Date”). A copy of the Plan is attached for your reference.
Grant of RSUs. You have been granted the number of RSUs indicated above. Each
RSU represents a right to receive a share of B&W common stock on the last day of
the vesting period, which for this Grant is the same day as the Grant Date (the
“Vesting Date”).
Settlement of RSUs. RSUs will be settled in shares of B&W common stock as soon
as administratively practicable, but in no event later than 30 days, following
the Settlement Date. For purposes hereof, “Settlement Date” means either: (a)
the Vesting Date or (b) in the event you made a permitted deferral election
pursuant to the Plan with respect to this Grant, the date(s) of the applicable
distribution event in accordance with such deferral election.
Dividend, Voting Rights and Other Rights. You shall have no rights of ownership
in the shares of B&W common stock underlying the RSUs and shall have no right to
vote such shares until the date on which the shares are transferred to you
pursuant hereto. To the extent that cash dividends are otherwise paid with
respect to shares of B&W common stock, dividend equivalents will be credited
with respect to the shares underlying the RSUs and shall be deferred (with no
earnings accruing) until and paid at the same time the underlying shares are
transferred to you.
Tax Consequences. B&W has been advised that for U.S. federal income tax
purposes, as of the Settlement Date, you will be deemed to have received
compensation taxable as ordinary income equal to the Fair Market Value of the
shares on the Settlement Date. You are solely responsible for the taxes
associated with the Grant and you should consult with and rely on your own tax
advisor, accountant or legal advisor as to the tax consequences to you of this
Grant, including settlement.
Securities and Exchange Commission Requirements. Because you are a Section 16
insider, this Grant must be reported on a Form 4 before the end of the second
(2nd) business day following the Grant Date. You are also subject to Rule 144.
This Rule is applicable only when the shares are sold, so you need not take any
action under Rule 144 at this time.
Other Information. If you have any questions concerning the aforementioned,
please do not hesitate to contact _____________ at _______________.
Please acknowledge receipt and acceptance of all of the Grant and its terms by
signing both this letter and the enclosed copy thereof and returning such signed
copy to B&W at 13024 Ballantyne Corporate Place, Charlotte, North Carolina
28277, attention of _________________, and marked “Personal and Confidential” as
soon as possible following receipt hereof.
            Very truly yours,
BABCOCK & WILCOX ENTERPRISES, INC.
                
E. James Ferland
            Chairman and Chief Executive Officer
ACCEPTED:
_________________________________ Date: __________
[Director Name]



